[hsflogo.jpg]

EXHIBIT 10.2                                                  
 


 
 
………………………….. 2014
 
 
 
(1)           POWIN CORPORATION
and
(2)           SF SUNTCH INC.
and
(3)           POWIN ENERGY CORPORATION
and
(4) MR. JOSEPH LU

 


 
SHAREHOLDERS' AGREEMENT



 
1

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

Clause       Headings Page      
1.
DEFINITIONS AND INTERPRETATION
3
     
2.
BUSINESS OF THE COMPANY
6
     
3.
GENERAL UNDERTAKINGS
8
     
4.
THE BOARD OF DIRECTORS
10
     
5.
LISTING
12
     
6.
PUT OPTION
12
     
7.
DEFAULT
15
     
8.
TERMINATION
16
     
9.
CONFIDENTIALITY AND ANNOUNCEMENTS
17
     
10.
MISCELLANEOUS PROVISIONS
18
     
11.
GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS
21

 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is made on                       2014
 
BETWEEN:
 
1.
POWIN CORPORATION, a corporation incorporated in the State of Nevada, US, whose
principal place of business is at 20550 SW 115th Ave., Tualatin, OR97062, in the
State of Nevada, US ("Founder");

 
2.
SF SUNTCH INC., a corporation incorporated under the laws of the State of
Delaware, whose correspondence address is at Portion B, 30/F Bank of Tower, 1
Garden Road, Central, Hong Kong  ("Investor");

 
3.
POWIN ENERGY CORPORATION, a corporation incorporated under the laws of the State
of Oregon, US, whose principal place of business is at 20550 SW 115th Avenue,
Tualatin, OR 97062, in the State of Oregon, US ("Company"); and

 
4.
MR. JOSEPH LU, holder of United States Identity Card Number #441990154and whose
address is at 333 NW9th Avenue #1212, Portland, in the State of Oregon, 97209
USA (Mr. Lu).

 
 
 
WHEREAS:
 
 
(A)
The Company was incorporated in the State of Oregon, US on 8-9-2010.

 
 
(B)
The corporate structure of the Group as at the date of this Agreement is set out
in Schedule 1.

 
 
(C)
The Investor has entered into a subscription agreement dated August     , 2014
with the Company and the Founder, pursuant to which the Investor agreed to,
among other things, subscribe for 4,286 Shares (the "Subscription Agreement").

 
 
(D)
The Shareholders and the Company have agreed to make provision for the
management and administration of the Company's affairs on the terms and
conditions set out in this Agreement.

 
 
IT IS AGREED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement, each of the following words and expressions shall, unless the
context requires otherwise, have the following meanings:
 
"Arbitrator" has the meaning given to it in clause 12.2;
 
"Articles" means the amended and restated memorandum and articles of association
adopted by the Company by special resolution on [*] and as further amended from
time to time;
 
"Auditors" means Deloitte Touche Tohmatsu;
 
"Board" means the board of Directors from time to time;
 
"Business" means the design, production and operation of power storage
management systems, electric motor vehicles charging stations / systems and
other power storage related business;
 
 
3

--------------------------------------------------------------------------------

 
 
"Business Day" means any day (other than a Saturday and Sunday) when banks in
the US and Hong Kong are open for the transaction of normal business;
 
"Claim" has the meaning given to it in clause 12.2;
 
"Deed of Adherence" means, in the case of a transfer of Shares, a deed
substantially in the form set out in Schedule 2 and in the case of an allotment
and issue of Shares, a deed substantially in the form set out in Schedule 3;
 
"Defaulting Shareholder" has the meaning given to it in clause 8.2.1;
 
"Directors" means directors of the Company from time to time;
 
"Encumbrance" means any mortgage, pledge, lien, charge, assignment,
hypothecation, or other agreement or arrangement which has the same or a similar
effect to the granting of security;
 
"Event of Default" has the meaning given to it in clause 8.1;
 
"Financial Year" means each calendar year ending on 31 December;
 
"Group" means the Company and every subsidiary of the Company from time to time,
or any of them as the context requires, and "member of the Group" and "Group
Company" shall have a corresponding meaning;
 
"Holding Company" means a company which (a) controls the composition of the
board of directors of that other company; (b) controls more than half of the
voting rights in that other company; or (c) holds more than half of that other
company's issued share capital.
 
"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China;
 
"Initial Option" has the meaning given to it in the Subscription Agreement;
 
"Investor's Director" means any Director appointed by the Investor pursuant to
this Agreement;
 
"JAMS" has the meaning given to it in clause 12.2;
 
"Key Employees" has the meaning given to it in the Subscription Agreement;
 
"Key Shareholders" means both the Founder and the Investor;
 
"Listing" means the listing of all or part of the share capital of the Company
(or a substantial part of the business of the Group) on an internationally
recognised stock exchange, including but not limited to NASDAQ Stock Market;
 
"Major Shareholder" means the Shareholder who together with its Related Company
holds more than 51% of the issued share capital of the Company from time to
time;
 
"Option" has the meaning given to it in the Subscription Agreement;
 
"Permitted Transferee" has the meaning given to it at clause 5.2.1;
 
"Related Parties" means in relation to a corporate entity, (i) its shareholder,
(ii) a director or officer of that corporate entity, (iii) its subsidiaries,
holding companies and all subsidiaries of any such holding companies; and in
relation to a natural person, (i) a Relative, and (ii) any person controlled by
such person or by his or her Relative;
 
"Related Company" means in relation to a company, a wholly owned subsidiary, its
Holding Company or any wholly owned subsidiary of such Holding Company;
 
"Relative" means any spouse of such person or any parent, any child,
grandparent, grandchild, sibling, uncle, nephew, niece of such person of his or
her spouse;
 
 
4

--------------------------------------------------------------------------------

 
 
"Revised Option" has the meaning given to it in the Subscription Agreement;
 
"Shares" means shares of common stock of the Company or shares of any class or
classes resulting from any subdivision, consolidation or re-classification of
those shares, which as between themselves have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation or dissolution of the Company;
 
"Shareholders" means the holders of Shares from time to time who (i) are parties
to this Agreement and/or (ii) have entered into a Deed of Adherence in respect
of such Shares;
 
"Shareholder Rights" mean, in relation to a Share, the voting and other rights
attaching to such Share together with the other rights of the holder of such
Share pursuant to this Agreement;
 
"Subscription Agreement" has the meaning given to it in Recital (C);
 
"subsidiary" includes, in relation to any person: (i) any company or business
entity of which that person owns or controls (either directly or through one or
more other subsidiaries) more than 50 per cent. of the issued share capital or
other ownership interest having ordinary voting power to elect directors,
managers or trustees of such company or business entity; (ii) any company or
business entity of which that person owns or controls (either directly or
through one or more other subsidiaries) not more than 50 per cent. of the issued
share capital or other ownership interest having ordinary voting power to elect
directors, managers or trustees of such company or business entity but
effectively controls (either directly or through one or more other Subsidiaries)
the management or the direction of business operations of such company or
business entity; and (iii) any company or business entity which at any time has
its accounts consolidated with those of that person or which, under relevant
laws or such other applicable generally accepted accounting principles from time
to time, should have its accounts consolidated with those of that person;
 
"Taxation" or "Tax" means all forms of tax, duty, rate, levy, charge or other
imposition or withholding whenever and by whatever authority imposed and whether
of the US, Hong Kong or elsewhere and any interest, penalty or fine in
connection with any taxation, and any liability to make a payment by way of
reimbursement, recharge, indemnity, damages or management charge connected in
any way with any taxation and regardless of whether any such taxes, duties,
rates, levies, charges, imposts, withholdings, interest, penalties or fines are
chargeable directly or primarily against or attributable directly or primarily
to the Company, any of its subsidiaries or any other person and of whether any
amount in respect of any of them is recoverable from any other person; and
 
"United States" or "US" means the United States of America; and
 
"US$" or "US dollar" means the United States dollar, the lawful currency of the
United States.
 
1.2
Construction

 
In this Agreement, except where the context otherwise requires:
 
 
1.2.1
any reference to this Agreement includes the Schedules to it each of which forms
part of this Agreement for all purposes;

 
 
1.2.2
a reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced;

 
 
1.2.3
words in the singular shall include the plural and vice versa;

 
 
5

--------------------------------------------------------------------------------

 
 
 
1.2.4
references to one gender include other genders;

 
 
1.2.5
a reference to a person shall include a reference to a firm, a body corporate,
an unincorporated association, a partnership or to an individual's executors or
administrators;

 
 
1.2.6
a reference to a clause, paragraph or Schedule shall be a reference to a clause,
paragraph or Schedule (as the case may be) of or to this Agreement;

 
 
1.2.7
references to "other" and "otherwise" shall not be construed ejusdem generis
where a wider construction is possible;

 
 
1.2.8
if a period of time is specified as from a given day, or from the day of an act
or event, it shall be calculated exclusive of that day;

 
 
1.2.9
references to writing shall include any modes of reproducing words in any
legible form and shall include email except where expressly stated otherwise;

 
 
1.2.10
a reference to a balance sheet or profit and loss account shall include a
reference to any note forming part of it;

 
 
1.2.11
a reference to "includes" or "including" shall mean "includes without
limitation" or "including without limitation";

 
 
1.2.12
the contents page and headings in this Agreement are for convenience only and
shall not affect its interpretation;

 
 
1.2.13
references to this Agreement include this Agreement as amended or supplemented
in accordance with its terms; and

 
 
1.2.14
any reference to a time or date in this Agreement shall, unless otherwise
stated, be a reference to Hong Kong time or a day under Hong Kong time zone.

 
 
 
2.
BUSINESS OF THE COMPANY

 
2.1
Nature of Business

 
 
2.1.1
It is the intention of the parties that at all times during the continuance of
this Agreement the business of the Group shall comprise the Business.

 
 
2.1.2
Each Shareholder undertakes to each other to use all reasonable endeavours to
promote the interest of the Group in connection with the Business.

 
2.2
Undertakings with regard to the conduct of the Business

 
 
2.2.1
Each of the Shareholders undertakes to each other:

 
 
(A)
to exercise its respective rights and powers under this Agreement and as a
holder of Shares to ensure, so far as it lawfully can, that the provisions of
this Agreement are complied with; and

 
 
(B)
to procure so far as it is able to do so, that any Director appointed by it
shall so act and vote in relation to the affairs of the Company (subject always
to the fiduciary duties of such Directors to the Company) to ensure that the
Business and all the affairs of the Company are carried on in a proper manner
and bona fide in the best interests of the Company.

 
 
2.2.2
The Company shall comply with the requirements and standards relating to the
conduct of the Business and its affairs as referred to in clause 2.2.1(B).

 
 
6

--------------------------------------------------------------------------------

 
 
2.3
Use of Subscription monies

 
 
2.3.1
The parties agree that, the aggregate sum of US$25,000,000 paid by the Investor
as consideration for the Shares issued to it pursuant to the Subscription
Agreement shall be applied by the Company as follows:

 
 
(i)
as to US$5.2 million, to  repay an existing shareholder's loan of no less than
US$5.2 million provided to the Company by the Founder; and

 
 
(ii)
as to US$19.8 million for purposes approved by the Board.

 
2.4
Shareholders' rights of examination and supply

 
Each of the Shareholders (and its representatives) shall be entitled to examine
(at its own cost) the books, records, accounts and other documents and
information of, or belonging to, each Member of the Group as such Shareholder
may reasonably require from time to time, and shall on reasonable request from
time to time be supplied with all information, including copies of all published
accounts, Directors' reports, notices of meetings of each Member of the Group
and all other circulars and notices issued or given to shareholders of, or those
dealing with, any Member of the Group, relating to the Business or otherwise to
the assets, affairs and financial or other position of the Group, provided that
such examination and/or the provision of such information would not materially
adversely affect the day-to-day operations of the Business.
 
2.5
Rights of Directors to disclose information to Shareholders

 
The Directors may disclose any information received from the Company or relating
to the Business or otherwise to the assets, affairs and financial or other
position of the Group to the Shareholders.
 
2.6
Waiver of right of objection

 
So far as it lawfully can, neither the Company nor (as the Company shall
procure) any other Member of the Group, nor any Shareholder shall raise any
objection to the disclosure of any information pursuant to clause 2.5 or clause
10.4, nor allege any breach of any duty of confidence to the Company or any
Member of the Group as a result of any such action.
 
2.7
Material developments

 
The Company shall as soon as reasonably practicable procure that all material
actual and materially important developments as foreseen by the Company
regarding the Group's affairs are communicated to the Directors at meetings of
the Board (or through Board papers) or in writing to the Directors.
 
2.8
Notice of breaches

 
The Company shall as soon as reasonably practicable procure that notice is given
to the Directors at meetings of the Board (or through Board papers) and in
writing to the Shareholders of any event known to the Company which constitutes
a material breach of any of:
 
 
2.8.1
the obligations of the Company or the Founder under this Agreement; or

 
 
2.8.2
the Articles.

 
2.9
Audits and review

 
Any Shareholder may from time to time require that (at its own cost) one
additional audit of the Business and any other affairs of the Company and/or any
Member of the Group is carried out (in addition to the annual audit by the
Auditors for that financial year), and shall in such case be entitled to
designate a person to carry out such audit on its behalf. Such person (which
may, but need not, be the Shareholder itself, the Auditors or an adviser,
consultant or contractor of a Shareholder, save that such advisers, consultants
or contractors will be required to enter into a confidentiality agreement with
the Company before commencing the audit) shall (at the relevant Shareholder's
own cost) be entitled:
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.9.1
to within reasonable hours, visit and inspect any premises of the Group and to
discuss the affairs, finances and accounts of the Group with its officers and
employees; and

 
 
2.9.2
to inspect and request and retain copies of any books, records, accounts and
other documents and information relating to the Business or any other affairs of
the Group,

 
and each Member of the Group shall be required to afford such access and
co-operation as may be reasonable in the circumstances to facilitate the
carrying out of such audit or other affairs provided always that such visits,
inspections and/or requests would not materially adversely affect the day-to-day
operations of the Business.
 
3.
GENERAL UNDERTAKINGS

 
3.1
Company undertakings

 
 
3.1.1
Compliance with Agreement

 
To the extent permitted by applicable law, the Company shall duly and punctually
perform, enforce and comply with all its rights and obligations pursuant to this
Agreement.
 
 
3.1.2
Conduct of the Business

 
The Company undertakes, so far as it lawfully can, to carry on the Business in
accordance with the provisions of this Agreement and of the Articles, and to
procure, so far as it lawfully can, that each Member of the Group shall comply
in all respects with the provisions of this Agreement.
 
 
3.1.3
Compliance with law

 
The Company undertakes so far as it lawfully can, without prejudice to clause
3.1.4, to procure that the Business of the Group shall be properly managed and
shall comply with all applicable laws and that the Group shall maintain all
licences, consents and authorisations whatsoever which are required or necessary
to carry on the Business from time to time.
 
 
3.1.4
Reserved matters

 
The Company undertakes to procure that none of the activities specified in Part
A of Schedule 4 shall be carried out by the Company or by any member of the
Group without the prior approval of both of the Key Shareholders.  The Company
further undertakes that none of the activities specified in Schedule Part B of
Schedule 4 shall be carried out by the Company or by any member of the Group
without the prior approval by way of a duly passed resolution of the Board.
 
 
3.1.5
Pre-emptive rights and future issues

 
 
(A)
Other than Shares to be issued (i) pursuant to the exercise of the Option by the
Investor or (ii) as part of a share offering conducted in connection with a
Listing, if the Company intends to issue or grant any new securities, such
securities shall first be offered to all Shareholders on a pro rata basis,
provided that if any Shareholder does not take up all of its share, the other
Shareholders shall be entitled to subscribe for the remaining securities on a
pro rata basis as between such other Shareholders, unless this pre-emptive right
is waived by the Key Shareholders (for themselves and on behalf of other
Shareholders (if any)).

 
 
8

--------------------------------------------------------------------------------

 
 
 
(B)
Subject to (A) above, any securities not subscribed for by the Shareholders may
be offered by the Board to any third party on the same terms and subject to the
fulfilment of the same conditions as offered to the Shareholders pursuant to
clause 3.1.5(A), provided that such third party shall, as a condition of being
registered as the holder of such securities, enter into a Deed of Adherence.

 
 
(C)
The Company shall not allot and issue Shares or register any allotment and issue
of such Shares to such third party unless it has entered into the Deed of
Adherence.

 
3.2
Shareholders' undertakings

 
 
3.2.1
Restriction on disposal of Shares

 
Each of the Shareholders undertakes to each other and to the Company that,
unless otherwise agreed by each Shareholder, it shall not at any time transfer
or otherwise dispose of any Shares or of any interest in or option over any
Shares in any case otherwise than (i) in accordance with Schedule 5 and the
Articles or (ii) as part of a share offering conducted in connection with the
Listing.   Each of the Shareholders further undertakes to each other that it
shall not create any Encumbrance over Shares held by it without the prior
consent of the other Shareholders.
 
 
3.2.2
Proxies and corporate representatives

 
Each of the Shareholders undertakes to each other and to the Company that it
shall not at any time appoint more than one proxy or corporate representative to
represent it at any meeting of the Shareholders.
 
 
3.2.3
Exercise of rights

 
Each of the Shareholders undertakes to each other and to the Company that where
it holds Shares on behalf of more than one person then if it exercises the
rights attached to the Shares, it will exercise them in respect of all of the
Shares that it holds and will exercise all of those rights in the same way.
 
 
3.2.4
Reserved matters

 
Each of the Shareholders undertakes to each other to exercise its Shareholder
Rights to procure, so far as it lawfully can, members of the Group can only
carry out the activities specified in Part A of Schedule 4 upon obtaining the
prior approval the Key Shareholders and activities specified in Part B of
Schedule 4 upon obtaining the prior approval by way of a duly passed resolution
of the Board.
 
 
3.2.5
Cooperation with the Company

 
To the extent that any matters require, whether pursuant to laws or the
Articles, the approval of the Shareholders, unless such matter is a reserved
matter specified in Schedule 4, each of the Shareholders undertakes to each
other to exercise its Shareholder Rights to approve such matters that have been
duly approved, authorised or recommended by the Board.
 
 
9

--------------------------------------------------------------------------------

 
 
3.3
All party undertakings

 
 
3.3.1
Compliance with the Articles

 
Each Shareholder agrees that at all times for the duration of this Agreement it
shall fully and punctually perform and comply with all obligations on its part
under the Articles.  Each of the Parties undertakes to procure that the Articles
of the Company shall be amended to incorporate the relevant provisions of this
Agreement as soon as practicable and in no event later than 60 days from the
date of this Agreement.
 
 
3.3.2
Effect of undertaking

 
It is agreed that it is the intention of the parties that the effect of the
undertaking contained in clause 3.3.1 is that each provision of the Articles
shall be enforceable by the parties inter se and in whatever capacity.
 
3.4
Miscellaneous

 
 
3.4.1
Approval process

 
Where the prior approval of the Key Shareholders is required under this
Agreement, such approval may only be given:
 
 
(A)
by each of the Key Shareholders voting in favour of a resolution in respect of
that matter at a meeting of the Company duly convened and held, such votes being
recorded in the minutes of such meeting; or

 
 
(B)
by each of the Key Shareholders signing a written resolution in respect of that
matter.

 
For the avoidance of doubt, where approval from the Key Shareholders is
required, a quorum shall only exist at the relevant meeting of the Shareholders
if all of the Key Shareholders are present or represented by proxy.
 
 
3.4.2
Undertakings separate

 
Each of the undertakings and parts of undertakings contained in this clause 3
and Schedule 4 is separate and severable and in the event of any such
undertaking being determined as unenforceable in whole or in part for any
reason, such unenforceability shall not affect the enforceability of the
remaining undertakings or (in the case of undertakings unenforceable in part)
the remainder of that undertaking.
 
4.
THE BOARD OF DIRECTORS

 
4.1
Directors

 
 
4.1.1
Subject to the provisions of clause 4.1.2, each Shareholder agrees to exercise
its Shareholder Rights to procure, so far as it lawfully can, that so long as
the Investor holds Shares:

 
 
 
(A)
the Investor shall be entitled (but not obligated) to appoint four out of seven
of the directors of the Company and each Group Company;

 
 
 
(B)
the Founder (together with their respective Related Persons) shall be entitled
(but not obligated) to appoint three out of seven of the directors of the
Company and each Group Company;

 
 
 
(C)
an Investor's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Investor and the Investor may appoint
another person approved as aforesaid in his place; and

 
 
 
(D)
a Founder's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Founder and the Founder may appoint
another person approved as aforesaid in his place.

 
 
 
4.1.2
Each Shareholder agrees to exercise its Shareholder Rights to procure, so far as
it lawfully can, that if neither of the Initial Option nor the Revised Option
has been exercised by the Investor by the time at which such options lapse under
the Subscription Agreement and so long as the Founder is the holder of no less
than 60% of the total issued Shares at such time and thereafter:

 
 
(A)
the Investor shall be entitled (but not obligated) to appoint three out of seven
of the directors of the Company and each Group Company;

 
 
(B)
the Founder (together with their respective Related Persons) shall be entitled
(but not obligated) to appoint four out of seven of the directors of the Company
and each Group Company;

 
 
(C)
an Investor's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Investor and the Investor may appoint
another person approved as aforesaid in his place; and

 
 
10

--------------------------------------------------------------------------------

 
 
 
(D)
a Founder's Director appointed pursuant to this Agreement and the Articles may
at any time be removed from office by the Founder and the Founder may appoint
another person approved as aforesaid in his place.

 
 
4.1.3
Each Shareholder agrees to exercise its Shareholder Rights to procure and the
Company agrees to procure, so far as it lawfully can, that the Board and each
board of the Group Company shall consist of 7 members.

 
4.2
Board meetings

 
Unless the Investor agrees otherwise:
 
 
4.2.1
the Directors shall meet at least once every quarter (or otherwise as determined
by the Board);

 
 
4.2.2
the Company shall provide each of the Directors with not less than ten (10)
clear Business Days' notice of each Board meeting;

 
 
4.2.3
the Company shall send to each of the Directors an agenda, to arrive at least
five (5) clear Business Days before a Board meeting (including a copy of the
latest available monthly management accounts, the management discussion and
analysis of the relevant quarter, and all background papers reasonably relevant
to the meeting);

 
 
4.2.4
the Company shall send a copy of the minutes of the meeting to each of the
Directors as soon as practicable after such a meeting;

 
 
4.2.5
subject to clauses 3.1.4 and 3.4, all business shall be conducted at such
meeting in accordance with the provisions of the Articles and clause 4.2.6;

 
 
4.2.6
a quorum for any meeting of the Board shall exist if at least 50% of the
Directors from time to time (including at least one Director appointed by the
Founder and one Director appointed by the Investor) are present or represented
by an alternative.  If a quorum is not present at a meeting of the Board at the
time when any business is considered any Director may require that the meeting
be reconvened; and

 
 
11

--------------------------------------------------------------------------------

 
 
 
4.2.7
subject to all matters requiring approval under sub-clause 3.2.4, all decisions
at meetings of the Board shall be put to the vote and shall require a simple
majority vote of all Directors present.  Resolutions of the Board shall be
deemed to be validly passed if passed by a written resolution signed by all the
Directors.

 
5.
LISTING

 
5.1
Listing

 
 
5.1.1
The parties record their intention to work towards a Listing on or before the
forth anniversary of the date of this Agreement, subject always to the financial
and commercial requirements of the Group and the benefits likely to accrue to
the Company at the time in question.

 
 
5.1.2
The Company shall use all reasonable endeavours to implement a Listing in
accordance with clause 5.1.1 above.

 
5.2
Co-operation

 
Subject to clauses 3.1.4 and 3.4, if the Board resolves that it wish to seek a
Listing, each Shareholder shall (at the cost of the Company):
 
 
5.2.1
co-operate fully with, and procure, so far as it lawfully can, that any person
to whom it has transferred Shares in accordance with paragraph 8 of Schedule 5
(a "Permitted Transferee") shall co-operate fully with, the Company and its
financial and other advisers in order to achieve the Listing;

 
 
5.2.2
agree with the other parties and procure, so far as it lawfully can, that any
such Permitted Transferee agrees with the other parties, such amendments to the
Articles and/or this Agreement (including if relevant the replacement of the
Articles) as are determined by the Board (in accordance with the Articles and
clauses 3.1.4 and 3.4) to be reasonably necessary in order to achieve such
Listing or as are required by the relevant stock exchange or any other relevant
regulatory body as a condition of such Listing (provided, however, that no
Shareholder shall thereby be required to agree to any such amendment which shall
have the effect of imposing upon it an obligation to contribute a greater amount
of capital or other funds (whether in cash or kind) to the Company than it is
already obliged to contribute) or a variation of the rights to the shares or
stock of the Company that they hold; and

 
 
5.2.3
do all such acts and things and execute all such documents and deeds as it may
reasonably be requested to do so by the Company in connection with or for the
purposes of Listing including without limitation, exercising the voting rights
attaching to any Shares owned by it at that time in favour of any resolutions
reasonably proposed by the Company and agreeing to any customary lock up and/or
restriction on dealings in securities of the Company following Listing.

 
5.3
Demand and Piggyback Registration Rights

 
The parties agree that the Investor shall have the rights to register its Shares
from time to time in accordance with the terms, and subject to the conditions
set forth in Schedule 7:
 
6.
PROTECTION OF THE BUSINESS

 
6.1
In this clause:

 
 
12

--------------------------------------------------------------------------------

 
 
 
6.1.1
"Competing Business" means any business carried on within the United States and
the People's Republic of China which wholly or partly competes or proposes to
compete with the Business or with any business which at the Termination Date the
Company proposes to carry on in the immediate or foreseeable future;

 
 
6.1.2
"Restricted Goods or Services" means goods or services of the same type as or
similar to or competitive with any goods or services supplied by the Company in
carrying on the Business;

 
 
6.1.3
"Restricted Parties" means Mr. Lu and Powin Corporation;

 
 
6.1.4
"Termination Date" means the earlier of the date of termination of this
Agreement or the date the Restricted Party ceases to hold any Shares; and

 
 
6.1.5
references to acting directly or indirectly include (without prejudice to the
generality of that expression) acting alone or on behalf of any other person or
jointly with or through or by means of any other person.

 
6.2
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly carry on or be engaged or
interested in a Competing Business, save that it may hold for investment up to
5% of any class of securities of any Competing Business quoted or dealt in on a
recognised stock exchange.

 
6.3
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly accept orders for or supply or
cause orders to be accepted for or cause to be supplied Restricted Goods or
Services to any person:

 
 
6.3.1
who, to its knowledge, was provided with goods or services by the Group in the
course of the carrying on of the Business at any time within the preceding 18
months, where the Agreement has not terminated, or, where the Agreement has
terminated, at any time during the 18 months up to and including the Termination
Date; or

 
 
6.3.2
who, to its knowledge, was negotiating with any member of the Group in relation
to orders for or the supply of goods or services in the course of the carrying
on of the Business at any time within the preceding 18 months, where the
Agreement has not terminated, or, where the Agreement has terminated, at any
time during the 18 months up to and including the Termination Date.

 
6.4
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly solicit, canvass or approach or
endeavour to solicit, canvass or approach or cause to be solicited, canvassed or
approached any person:

 
 
6.4.1
who, to its knowledge, was provided with goods or services by the Group in the
course of the carrying on of the Business at any time within the preceding 18
months, where the Agreement has not terminated, or, where the Agreement has
terminated, at any time during the 18 months up to and including the Termination
Date; or

 
 
6.4.2
who, to its knowledge, was negotiating with any member of the Group in relation
to orders for or the supply of goods or services in the course of the carrying
on of the Business at any time within the preceding 18 months, where the
Agreement has not terminated, or, where the Agreement has terminated, at any
time during the 18 months up to and including the Termination Date;

 
 
13

--------------------------------------------------------------------------------

 
 
for the purpose of offering to that person Restricted Goods or Services.
 
6.5
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly solicit, canvass or approach or
endeavour to solicit, canvass or approach or cause to be solicited, canvassed or
approached for the purpose of obtaining the supply of goods or services of the
same type as or similar to any goods or services supplied to any member of the
Group in the course of the carrying on of the Business any person who, to its
knowledge, supplied the Company with any such goods or services at any time:

 
 
6.5.1
during the preceding 18 months, where the Agreement has not terminated; or

 
 
6.5.2
where the Agreement has terminated, during the 18 months up to and including the
Termination Date,

 
where it is reasonably likely that such soliciting, canvassing or approaching
would, if successful, materially prejudice the Group's ability to procure or the
terms on which it is able to procure the supply of such goods or services.
 
6.6
Each of the Restricted Parties covenants with each of the other parties that,
during the continuance of this Agreement and until the expiration of 18 months
from the Termination Date, it shall not (and shall procure that none of its
Related Parties shall) directly or indirectly:

 
 
6.6.1
solicit or entice away or endeavour to solicit or entice away or cause to be
solicited or enticed away from any member of the Group any person who is, and,
where the Agreement has terminated, was at the Termination Date, employed or
directly or indirectly engaged by any member of the Group in an executive,
sales, marketing, research or technical capacity  or any of the Key Employees,
with a view to inducing that person to leave such employment or engagement
(whether or not such person would commit a breach of his contract of employment
or engagement by reason of leaving);

 
 
6.6.2
solicit or endeavour to solicit or cause to be solicited any person who was at
any time during the preceding 18 months, where the Agreement has not terminated,
or, where the Agreement has terminated, during the18 months up to and including
the Termination Date, employed or directly or indirectly engaged by any member
of the Group who, by reason of their employment or engagement, possesses any
trade secrets or a material amount of confidential information concerning the
Business or is likely to be able to solicit away from the Group the custom of
any person to whom the Group supplies goods or services, with a view to inducing
that person to act in the same or a materially similar capacity in relation to
the same or a materially similar field of work for another person carrying on
business in competition with the Group (whether or not such person would commit
a breach of his contract of employment or engagement by reason of so acting).

 
6.7
Each of the restrictions set out in sub-clauses 7.2 to 7.6 is separate and
severable and, in the event of any such restriction (including the defined
expressions in sub-clause 7.1 being determined as unenforceable in whole or in
part for any reason, such unenforceability shall not affect the enforceability
of the remaining restrictions or, in the case of part of a restriction being
unenforceable, the remainder of that restriction.  The restrictions in
sub-clause 7.2 shall be deemed to be separate and severable in relation to each
of the countries set out in sub-clause 7.1.1.

 
 
14

--------------------------------------------------------------------------------

 
 
7.
DEFAULT

 
7.1
General Events of Default

 
A Shareholder commits an event of default (an "Event of Default") if:
 
 
7.1.1
it does not pay any amount due and payable by it under this Agreement and such
amount remains unpaid after the expiry of thirty (30) days following the giving
by any of the other Shareholders to such Shareholder of a notice requiring such
payment to be made; or

 
 
7.1.2
an order is made by a court of competent jurisdiction, or a resolution is
passed, for the bankruptcy, liquidation or administration of such Shareholder or
a notice of appointment of an administrator of such Shareholder is filed with a
court of competent jurisdiction (otherwise than in the course of a
reorganisation or restructuring previously approved in writing by the other
Shareholders);

 
 
7.1.3
any step is taken (otherwise than in the course of a reorganisation or
restructuring previously approved in writing by the other Shareholders) to
appoint a manager, receiver, administrative receiver, administrator, trustee or
other similar officer of such Shareholder or in respect of such Shareholder or
any of its assets which include either (i) the Shares held by that Shareholder
or (ii) shares or other securities in that Shareholder;

 
 
7.1.4
it convenes a meeting of its creditors or makes or proposes any arrangement or
composition with, or any assignment for the benefit of, its creditors;

 
 
7.1.5
it commits a material breach of this Agreement and (if capable of remedy) fails
to remedy the same (or establish plans to remedy the same in a manner reasonably
satisfactory to the other Shareholders) within twenty (20) Business Days of
notice to do so being given by the other Shareholders (and in respect of which
such other Shareholders expresses its intention to exercise its rights under
this clause); or

 
 
7.1.6
it is unable to pay its debts as they fall due.

 
7.2
Consequences of an Event of Default

 
 
7.2.1
On the occurrence of an Event of Default committed by a Shareholder (a
"Defaulting Shareholder") then, without prejudice to the Defaulting
Shareholder's obligations under this Agreement and to any other rights or
remedies available to any of the other parties with respect to the Defaulting
Shareholder, any of the other Shareholders shall be entitled by notice in
writing to the Defaulting Shareholder (copied to the Company) at any time whilst
such Event of Default subsists to require:

 
 
(A)
that the Defaulting Shareholder shall not exercise its right to attend and vote
at general meetings of the Company or execute written resolutions; and

 
 
(B)
that any Director appointed by the Defaulting Shareholder shall be suspended.

 
 
15

--------------------------------------------------------------------------------

 
 
 
7.2.2
Pursuant to the right granted to them under the Articles, the Shareholders
agree, and give notice of such agreement to the Company, that whenever any
notice is given pursuant to clause 8.2.1(B), no Director who is the subject of
such notice shall be required in order to constitute a quorum for the
transaction of business at a meeting of the Board and the quorum requirements
for meetings of the Board as set out in this Agreement and the Articles shall,
in those circumstances, be construed accordingly.

 
7.3
General Indemnity

 
A Defaulting Shareholder shall on demand from any other party, indemnify such
other party against any loss, cost, claim, damage or expense (including but not
limited to legal fees) suffered or incurred:
 
 
7.3.1
as a result of any default by the Defaulting Shareholder in the performance of
any of the obligations expressed to be performed by it under this Agreement or
as the result of an occurrence of an Event of Default which has occurred in
relation to such Defaulting Shareholder; or

 
 
7.3.2
in connection with the enforcement, preservation or protection of any rights
against the Defaulting Shareholder under this Agreement.

 
7.4
Default Interest

 
 
If any party fails to pay any amount due and payable by it under this Agreement
or under any judgment in connection with this Agreement, such party shall pay to
the party or parties to whom the same was due, interest on such overdue amount
including overdue interest under this clause from the due date until the date of
actual payment, as well after as before judgment, at a rate of 5% per annum
above the base rate from time to time of The Hongkong and Shanghai Banking
Corporation Limited.

 
8.
TERMINATION

 
8.1
Full termination

 
This Agreement shall remain in full force and effect as between all the
parties until the earlier of:
 
 
8.1.1
the dissolution of the Company; or

 
 
8.1.2
a Listing; or

 
 
8.1.3
the agreement of all the parties that it be terminated.

 
8.2
Partial termination

 
Without prejudice to clause 9.1, this Agreement shall terminate, as between a
Shareholder and the other parties only, upon the transfer of all (but not some
only) of the Shares owned by that Shareholder pursuant to the provisions of the
Articles and this Agreement (other than a transfer in accordance with paragraph
8 of Schedule 5).
 
8.3
Consequences of termination

 
 
8.3.1
Termination of this Agreement shall be without prejudice to any accrued rights
or obligations of the parties up to the date of termination; and the provisions
of clauses 1 and 10 to 12, shall remain in full force and effect notwithstanding
termination.

 
 
8.3.2
On ceasing to be a Shareholder, the former Shareholder shall return to the
Company or destroy any information of the kind referred to in clause 10.1.2 and
10.1.3, except to the extent that clauses 10.2.1 and/or 10.2.2 apply to such
information.

 
 
16

--------------------------------------------------------------------------------

 
 
 
8.3.3
Notwithstanding clause 9.3.2, the former Shareholder may retain any information
of the kind referred to in clause 10.1.2 and 10.1.3:

 
 
(A)
which is referred to in its board minutes or in documents referred to therein;
and/or

 
 
(B)
which it is impracticable to expunge from a computer, word processor or other
device,

 
in each case without prejudice to any duties of confidentiality in respect of
that information so retained.
 
9.
CONFIDENTIALITY AND ANNOUNCEMENTS

 
9.1
General restrictions

 
Subject to the exceptions provided in clauses 10.2 and 10.3, none of the parties
shall, at any time, whether before or after the expiry or sooner termination of
this Agreement, without the written consent of the other parties, divulge or
permit its officers, employees, agents, advisers or contractors to divulge to
any person (other than to any respective officers or employees of a party or a
person to whom, in each case, disclosure of information is permitted by this
Agreement and who require the same to enable them properly to carry out their
duties):
 
 
9.1.1
the existence of any of the contents of this Agreement or any document entered
into pursuant to it;

 
 
9.1.2
any information which it may have or acquire (whether before or after the date
of this Agreement) relating to the Business and/or any customers of or suppliers
to the Business, or otherwise to the business, assets or affairs of the Group or
any member of the Group; and/or

 
 
9.1.3
any information which, as a consequence of the negotiations relating to this
Agreement or of a party being involved in the Business or any member of the
Group in any manner whatsoever (including as a Shareholder and as an appointor
of a Director) or performing or exercising its rights and obligations under this
Agreement, any party may have acquired (whether before or after the date of this
Agreement) with respect to the customers, business, assets or affairs of any
other party.

 
9.2
Exceptions

 
The confidentiality obligations imposed by clause 10.1 shall not apply to the
disclosure of any information by a party (the "disclosing party"):
 
 
9.2.1
which now or hereafter comes into the public domain otherwise than as a result
of a breach by the disclosing party of its undertaking of confidentiality under
this Agreement;

 
 
9.2.2
which was lawfully in the disclosing party’s possession prior to disclosure by
the disclosing party, or now or hereafter becomes available to the recipient
from a source where such source is not bound by any obligation of
confidentiality in relation to such information;

 
 
9.2.3
which is required by law or any applicable regulatory authority to be disclosed
to any person or any person who is authorised by law to receive the same;

 
 
17

--------------------------------------------------------------------------------

 
 
 
9.2.4
which is required to be disclosed by the regulations of any recognised exchange
upon which the share capital of the disclosing party or its Holding Company is
or is proposed to be from time to time listed or dealt in;

 
 
9.2.5
which is required to enable the disclosing party to enforce its rights under
this Agreement or any document entered into pursuant to it;

 
 
9.2.6
to a court, arbitrator or administrative tribunal in the course of proceedings
before it to which the disclosing party is a party in a case where such
disclosure is required by such proceedings;

 
 
9.2.7
to any professional advisers to, and consultants, employees or agents of, the
disclosing party who are bound to the disclosing party by a duty of confidence
which applies to any information disclosed;

 
 
9.2.8
to the other parties to this Agreement; or

 
 
9.2.9
in the case of the disclosing party being a Shareholder, pursuant to or as
expressly permitted by the terms of this Agreement including but not limited to
clause 10.4.

 
9.3
Announcements

 
Subject to the remaining provisions of this clause, no party shall release any
announcement or except as provided in this Agreement despatch any announcement
or circular, relating to this Agreement unless the form and content of such
announcement or circular have been submitted to, and agreed by, the other
parties. Nothing in this clause 10.3 shall prohibit any party from making any
announcement or despatching any circular as required by law or the rules of any
other regulatory body in which case, the party required to make the announcement
must, so far as is practicable, take into account the reasonable requirements of
the other parties as to the content of such announcement or circular.
 
9.4
Rights of Shareholders to disclose information to others

 
Each Shareholder may disclose any information received from the Company or
relating to the Business or otherwise to the assets, affairs and financial or
other position of the Group to:
 
 
9.4.1
any Holding Company or subsidiary of that Shareholder and to any subsidiary of
any such Holding Company, provided that it shall use all reasonable endeavours
to procure that such recipients are aware of the confidential nature of such
information and such information may not be used other than for the purpose of
reviewing any investment in the Company;

 
 
9.4.2
any adviser to, trustee or manager of or investor or prospective investor in the
fund and any person on whose behalf the Shares are held, provided that it shall
use all reasonable endeavours to procure that such recipients are aware of the
confidential nature of such information and such information may not be used
other than for the purpose of reviewing any investment in the Company and that
they enter into confidentiality agreements with the Company;

 
 
9.4.3
its legal and investment advisers and any of its other professional advisers who
are bound to such Shareholder by a duty of confidence in respect of the
information disclosed; and

 
 
9.4.4
any underwriter or broker for the purpose of facilitating the Listing.

 
10.
MISCELLANEOUS PROVISIONS

 
10.1
No Partnership

 
 
18

--------------------------------------------------------------------------------

 
 
Nothing in this Agreement or in any document referred to in it or any
arrangement contemplated by it shall constitute any of the parties a partner of
any other, nor shall the execution, completion and implementation of this
Agreement confer on any party any power to bind or impose any obligations to any
third parties on any other party or to pledge the credit of any other party.
 
10.2
Assignment and further share issues

 
 
10.2.1
None of the parties may assign any of their respective rights or obligations
under this Agreement nor any of the documents referred to in this Agreement in
whole or in part (otherwise than pursuant to a transfer of Shares in accordance
in all respects with the provisions and requirements of this Agreement and of
the Articles).

 
 
10.2.2
If a party ceases to hold Shares it shall cease to be a party to this Agreement
and shall cease to have any liability under this Agreement (save to the extent
that such liability has already arisen and save for its continuing obligations
under clauses 6 and 9) with effect from the date on which all Deeds of Adherence
required by this Agreement have been executed.

 
10.3
Waiver

 
The rights and remedies of the parties shall not be affected by any failure to
exercise or delay in exercising any right or remedy or by the giving of any
indulgence by any other party or by anything whatsoever except a specific waiver
or release in writing and any such waiver or release shall not prejudice or
affect any other rights or remedies of the parties. No single or partial
exercise of any right or remedy shall prevent any further or other exercise
thereof, or the exercise of any other right or remedy.
 
10.4
Entire agreement and severance

 
 
10.4.1
Each of the parties to this Agreement confirms that this Agreement together with
the Subscription Agreement, represents the entire understanding, and constitutes
the whole agreement, in relation to its subject matter and supersedes any
previous agreement between the parties with respect thereto and, without
prejudice to the generality of the foregoing, excludes any warranty, condition
or other undertaking implied at law or by custom, usage or course of dealing.

 
 
10.4.2
Each party confirms that in entering into this Agreement it has not relied on
any representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out or referred to in this Agreement.

 
 
10.4.3
If any provision of this Agreement shall be void or unenforceable by reason of
any applicable law, it shall be deemed to be deleted and the remaining
provisions of this Agreement shall continue in full force and effect.

 
10.5
Further assurance

 
Each party shall after the date of this Agreement execute all such deeds and
documents and do all such things as the other parties may require for perfecting
the transactions intended to be effected under or pursuant to this Agreement and
for giving the other parties the full benefit of the provisions of this
Agreement, including the amendment of the Articles to reflect the provisions of
this Agreement (to the extent required) and making the necessary regulatory
filing of the same as soon as practicable following the date of this Agreement
(in any event by no later than ten (10) Business Days following the execution of
this Agreement).
 
10.6
Notices

 
 
19

--------------------------------------------------------------------------------

 
 
 
10.6.1
A notice (including any approval, consent or other communication) in connection
with this Agreement and the documents referred to in it:

 
 
(A)
must be in writing;

 
 
(B)
must be left at the address of the addressee or sent by pre-paid post to the
address of the addressee or sent by facsimile to the facsimile number of the
addressee and marked for the attention of the person so specified, or to such
other address or facsimile number and/or marked for the attention of such other
person, as the relevant party may from time to time specify by notice given in
accordance with this clause. The relevant details of each party for the service
of notices as at the date of this Agreement are set out in Schedule 6; and

 
 
(C)
for the avoidance of doubt, must not be sent by electronic mail unless agreed to
by the parties.

 
 
10.6.2
In the absence of evidence of earlier receipt, any notice shall take effect from
the time that it is deemed to be received in accordance with clause 11.6.3
below.

 
 
10.6.3
Subject to clause 11.6.4 below, a notice is deemed to be received:

 
 
(A)
in the case of a notice left at the address of the addressee, upon delivery at
that address;

 
 
(B)
in the case of a posted letter, on the third (3rd) day after posting; and

 
 
(C)
in the case of a facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient.

 
 
10.6.4
A notice received or deemed to be received in accordance with clause 11.6.3
above on a day which is not a Business Day or after 5p.m. on any Business Day,
according to local time in the place of receipt, shall be deemed to be received
on the next following Business Day.

 
 
10.6.5
Each party undertakes to notify all of the other parties by notice served in
accordance with this clause if the address specified herein is no longer an
appropriate address for the service of notices.

 
10.7
Taxation of payments

 
Any payment made by or due under, or pursuant to the terms of this Agreement
from a party to this Agreement to another party under this Agreement shall be
free and clear of all Taxation whatsoever save only for any deductions or
withholdings required by law.
 
10.8
Payments net of Tax

 
If any deductions or withholdings are required by law, or any payments made by
or due from a party under this Agreement to another party under this Agreement
are liable for Taxation, or would have been liable for Taxation but for the
utilisation of any Tax relief in respect of such liability, the paying party
shall be liable to pay to the recipient such further sums as shall be required
to ensure that the net amount received by the recipient will equal the full
amount which would have been received under the relevant provisions of this
Agreement in the absence of any such deductions, withholdings or Taxation
liabilities.
 
10.9
Counterparts

 
This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when executed and
delivered shall constitute an original, but all the counterparts shall together
constitute one instrument.
 
 
20

--------------------------------------------------------------------------------

 
 
10.10
Variations

 
No variation of this Agreement (or any of the documents referred to in it) shall
be valid unless made in writing (which for this purpose does not include e-mail)
and signed by or on behalf of the parties. The expression "variation" includes
any variation, supplement, deletion or replacement however effected.
 
10.11
Damages

 
Each party acknowledges that damages may not be an adequate remedy for any
breach of the undertakings by that party contained in this Agreement and that
any other party may be entitled (in addition to damages) to the remedies of
injunction, specific performance and other equitable relief for any threatened
or actual breach of any such undertakings.
 
10.12
Relationship of Agreement and Articles

 
If, during the continuance of this Agreement, there shall be any conflict
between the provisions of this Agreement and of the Articles then as between the
Shareholders who are a party to this Agreement or who have executed a Deed of
Adherence, during such period, the provisions of this Agreement shall prevail.
 
10.13
No amendment to Articles

 
Nothing contained in this Agreement shall be deemed to constitute an amendment
of the Articles or of any previous articles of association of the Company.
 
11.
GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS

 
11.1
Hong Kong law shall govern this Agreement and all documents delivered pursuant
hereto without regard to principles of conflicts of law. The Parties each submit
to the non-exclusive jurisdiction of the State and Federal courts in Portland,
Oregon, except that nothing in this Agreement shall be deemed to operate to
preclude a Party from bringing suit or taking other legal action in any other
jurisdiction to enforce its rights or to enforce a judgment or other court order
in favour of a Party. Each Party expressly submits and consents in advance to
such jurisdiction in any action or suit commenced in any such court, and each
Party hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such Party at the address for notices set forth above and that
service so made shall be deemed completed upon the earlier to occur of such
Party’s actual receipt thereof or, in the case of the Issuer, three (3) days
after deposit in the US mails, proper postage prepaid.

 
11.2
Except for disputes relating to the enforcement of this Agreement, any claim,
dispute or controversy of whatever nature arising out of or relating to this
Agreement, including, any action or claim based on tort, contract, or statute,
or concerning the interpretation, effect, termination, validity, performance
and/or breach of this Agreement (the "Claim"), shall be resolved by final and
binding arbitration. The arbitration shall be conducted by and submitted to a
single arbitrator (the "Arbitrator") selected from and administered by the
Portland, Multnomah County, Oregon of JAMS ("JAMS"), in accordance with its then
existing Comprehensive Arbitration Rules & Procedures; however, upon the written
demand of any Party to the arbitration, the arbitration shall be conducted by
and submitted to three Arbitrators selected from and administered by the JAMS
Comprehensive Arbitration Rules & Procedures. The arbitration hearing shall be
held in Portland, Multnomah County, Oregon.

 
 
21

--------------------------------------------------------------------------------

 
 
The Arbitrator(s) shall NOT be authorized to reform, modify or materially change
this Agreement or other agreements entered into between the Parties. Each Party
shall bear its own attorneys’ fees, costs and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Arbitrator(s) and JAMS; however, the Arbitrator(s) shall be authorized to
determine whether a Party is the prevailing Party and, if so, to award to that
prevailing Party reimbursement for its reasonable attorneys’ fees, costs and
disbursements (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, etc.), and/or the fees and costs of the
Arbitrator(s) and JAMS.  The Arbitrator(s), and not a court, shall also be
authorized to determine whether this clause 12 applies to a Claim sought to be
resolved hereunder. The Arbitrator(s) shall, within fifteen (15) calendar days
after the conclusion of the arbitration hearing, issue a written award and a
written statement of decision describing the material factual findings and
conclusions on which the award is based, including the calculation of any
damages awarded.
 
By agreeing to this binding arbitration provision, the Parties understand that
they are waiving certain rights and protections which may otherwise be available
if a Claim were determined by litigation in court, including, without
limitation, the right to seek or obtain certain types of damages precluded by
this arbitration provision, the right to a jury trial, certain rights of appeal,
and a right to invoke formal rules of procedure and evidence.
 
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
CORPORATE STRUCTURE OF THE GROUP


 
The Company
     
Registered Company Name:
Powin Energy Corporation
       
Date of Incorporation:
8-9-2010
       
Place of Incorporation:
The State of Oregon, United States
           
Issued Share Capital:
US$10,000 divided into 10,000 Shares
   
Financial Year End:
31 December

 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
FORM OF DEED OF ADHERENCE (TRANSFERS)1


 
THIS DEED is made on [                                   ] 20[  ] BETWEEN:
 
1.
[                                    ] - all existing parties other than
transferor and transferee] (the "Shareholders");

 
[2.]
POWIN ENERGY CORPORATION, company incorporated in [the State of Oregon, US and
whose registered office is at [·], the United States of America ("Company");

 
3.
[                               ], a company incorporated under the laws of
[                       ] having its [registered] office at
[                                     ] OR [                           ] of
[address] (the "Transferor")];

 
4.
[                                ], a company incorporated under the laws of
[       ] having its [registered] office at
[                                     ] OR [                     ] of [address]
("New Shareholder")

 
WHEREAS:
 
(A)
The Transferor [is a party] [has acceded by means of an agreement dated] [date
of previous Deed of Adherence] to an agreement entitled "Shareholder's
Agreement" dated [—] and made between the Company and the parties named therein
(the "Shareholder's Agreement") by which the Shareholders and the other parties
thereto agreed provisions relating to the ownership of the Company and the
conduct of its Business.

 
(B)
The Transferor wishes to transfer to the Transferee the Shares described in the
Schedule to this Deed (the "Transferred Interest") and the New Shareholder has
agreed to purchase the Transferred Interest [subject to and in accordance with
the terms and conditions of an agreement to be dated [date of Transfer
Agreement] and made between the Transferor and the New Shareholder (the
"Transfer Agreement").]

 
NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
 
1.
DEFINITIONS AND INTERPRETATIONS

 
1.1
Definitions

 
In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholder's Agreement shall
have the same meanings when used herein and:
 
"Completion" means the completion of the sale and transfer of the Transferred
Interest to take place at the offices of [—] on [date] in accordance with the
provisions of the Articles; and
 
"Transfer Date" has the meaning given thereto in clause 3.1.
 
1.2
Interpretation and Construction

 
The provisions of clauses 1.1 and 1.2 of the Shareholder's Agreement shall apply
to this Deed mutatis mutandis.
 
1.3
Headings

 
Headings shall be ignored in the construction of this Deed.
                                                               
 
1 For use on transfer of Shares.
 
 
24

--------------------------------------------------------------------------------

 
 
2.
REPRESENTATIONS AND WARRANTIES

 
2.1
The New Shareholder represents and warrants to each of the other parties as
follows:

 
 
2.1.1
Status

 
It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts.
 
 
2.1.2
Powers

 
It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the Shareholder's Agreement and (b) to
act as a Shareholder of the Company.
 
 
2.1.3
Authorisation and consents

 
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Shareholder's Agreement, legally binding and
enforceable and (b) to make this Deed and the Shareholder's Agreement admissible
in evidence in the courts of the jurisdiction in which it is incorporated have
been taken, fulfilled and done.
 
 
2.1.4
Non-violation of laws etc.

 
Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Shareholder's
Agreement and the purchase of Shares do not and will not violate or exceed any
restriction imposed by (a) any law to which it is subject or (b) its memorandum
or articles of association or, as the case may be, certificate of incorporation
or bye-laws/statutes.
 
 
2.1.5
Obligations binding

 
Its obligations under this Deed and the Shareholder's Agreement are valid,
binding and enforceable.
 
 
2.1.6
Non-violation of other agreements

 
Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Shareholder's Agreement and
the purchase of Shares do not and will not violate any agreement to which it is
a party which is binding on its assets.
 
3.
UNDERTAKINGS OF THE NEW SHAREHOLDER

 
3.1
Assumption of obligations

 
In consideration of the agreement of the Transferor to transfer the Transferred
Interest to the New Shareholder, the New Shareholder undertakes, to each other
party to this Deed, that it will, with effect from the date of transfer by the
Transferor to the New Shareholder of the Transferred Interest (the "Transfer
Date") and without prejudice to any liability of the Transferor in respect of
any breach by it of obligations under the Shareholder's Agreement prior to the
Transfer Date, assume, perform and comply with each of the obligations of the
Transferor under the Shareholder's Agreement as if it had been a party to the
Shareholder's Agreement at the date of execution thereof and the parties agree
that where there is a reference to a "Shareholder" there it shall be deemed to
include a reference to the Transferee.
 
 
25

--------------------------------------------------------------------------------

 
 
3.2
Release

 
In consideration of the undertakings given by the New Shareholder under this
clause, the parties hereby acknowledge and agree that the obligations of the
Transferor under the Shareholder's Agreement (except those under clauses
confidentiality, warranties miscellaneous) shall, in the case only of a transfer
of all the Transferor's Shares, cease with effect from the Transfer Date,
without prejudice to any liability of the Transferor in respect of any breach by
it of obligations under the Shareholder's Agreement prior to the Transfer Date.
 
4.
RIGHTS OF THE TRANSFEREE

 
The parties hereto (other than the New Shareholder) agree that there shall be
accorded to the New Shareholder with effect from the Transfer Date all the
rights of the Transferor with respect to the Transferred Interest (in each case
without prejudice to the rights of the Transferor under the Shareholder's
Agreement in respect of any breach by any other party thereto of its obligations
thereunder at any time prior to the Transfer Date) as if the New Shareholder had
been a party to the Shareholder's Agreement at the date of execution thereof
and, with effect from the Transfer Date, the Transferor shall cease to be
entitled to those rights.
 
5.
NOTICES

 
The address and facsimile number designated by the New Shareholder for the
purposes of clause 11.6 (Notices) of the Shareholder's Agreement are:
 
Address:
 
Fax:
 
For the attention of:
 
6.
ASSIGNMENT AND TRANSFER

 
The parties hereto hereby acknowledge and agree that, save as provided in clause
11.2 of the Shareholder's Agreement, no party shall have any right to assign,
transfer or in any way dispose of the benefit (or any part thereof) or the
burden (or any part thereof) of this Deed without the prior written consent of
other parties.
 
7.
MISCELLANEOUS

 
7.1
This Deed shall be governed by, and construed in accordance with the laws of
Hong Kong.

 
7.2
The provisions of clause 11.2 of the Shareholder's Agreement shall apply to this
Deed mutatis mutandis.

 
 
IN WITNESS whereof this Deed has been entered into the day and year first before
written.
 
 
26

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
FORM OF DEED OF ADHERENCE (SUBSCRIPTIONS)2
 
 
THIS DEED is made on [                                   ] 20[  ] BETWEEN:
 
1.
[                                    ] - all existing shareholders] (the
"Shareholders");

 
2.
POWIN ENERGY CORPORATION, company incorporated in the State of Oregon, US and
whose registered office is at [·], the United States of America ("Company");

 
3.
[                               ], a company incorporated under the laws of
[                       ] having its [registered] office at
[                                     ] OR [                           ] of
[address] ("New Shareholder");

 
WHEREAS:
 
(A)
Pursuant to an agreement entitled "Shareholder's Agreement" dated [—] and made
between the Company and the parties named therein (the "Shareholder's
Agreement"), the Shareholders and the other parties thereto agreed provisions
relating to the ownership of the Company and the conduct of its Business.

 
(B)
The New Shareholders wish to subscribe for the Shares described in the Schedule
to this Deed (the "New Interest") and the Company has agreed to allot and issue
the New Interest [subject to and in accordance with the terms and conditions of
an agreement to be dated [date of Subscription Agreement] and made between the
Company and the New Shareholder (the "Subscription Agreement").]

 
NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED:
 
1.
DEFINITIONS AND INTERPRETATIONS

 
1.1
Definitions

 
In this Deed (including the Recitals and Schedule hereto), unless the subject or
context otherwise requires, words defined in the Shareholder's Agreement shall
have the same meanings when used herein and:
 
"Completion" means the completion of the issue of the New Interest to take place
at the offices of [—] on [date] in accordance with the provisions of the
Articles; and
 
"Transfer Date" has the meaning given thereto in clause 3.
 
1.2
Interpretation and Construction

 
The provisions of clauses 1.1 and 1.2 of the Shareholder's Agreement shall apply
to this Deed mutatis mutandis.
 
1.3
Headings

 
Headings shall be ignored in the construction of this Deed.
                                                               
 
2 For use on allotment and issue of Shares.
 
 
27

--------------------------------------------------------------------------------

 
 
2.
REPRESENTATIONS AND WARRANTIES

 
2.1
The New Shareholder represents and warrants to each of the other parties as
follows:

 
 
2.1.1
Status

 
It is a company duly established and existing under the laws of the jurisdiction
stated on page 1 of this Deed and has the power and authority to own its assets
and to conduct the business which it conducts.
 
 
2.1.2
Powers

 
It has the power (a) to enter into, exercise its rights and perform and comply
with its obligations under this Deed and the Shareholder's Agreement and (b) to
act as a Shareholder of the Company.
 
 
2.1.3
Authorisation and consents

 
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of necessary consents) in order (a) to enable it
lawfully to enter into, exercise its rights and perform and comply with its
obligations under this Deed and the Shareholder's Agreement, legally binding and
enforceable and (b) to make this Deed and the Shareholder's Agreement admissible
in evidence in the courts of the jurisdiction in which it is incorporated have
been taken, fulfilled and done.
 
 
2.1.4
Non-violation of laws etc.

 
Its entry into, exercise of its respective rights and/or performance of or
compliance with its respective obligations under this Deed and the Shareholder's
Agreement and the subscription for Shares do not and will not violate or exceed
any restriction imposed by (a) any law to which it is subject or (b) its
memorandum or articles of association or, as the case may be, certificate of
incorporation or bye-laws/statutes.
 
 
2.1.5
Obligations binding

 
Its obligations under this Deed and the Shareholder's Agreement are valid,
binding and enforceable.
 
 
2.1.6
Non-violation of other agreements

 
Its entry into, exercise of its rights and/or performance of or compliance with
its respective obligations under this Deed and the Shareholder's Agreement and
the [purchase of and] subscription for Shares do not and will not violate any
agreement to which it is a party which is binding on its assets.
 
3.
UNDERTAKINGS OF THE NEW SHAREHOLDER

 
In consideration of the agreement of the Company to allot and issue the New
Interest to the New Shareholder, the New Shareholder undertakes, to each other
party to this Deed, that it will, with effect from the date of allotment and
issue to the New Shareholder of the New Interest (the "Transfer Date") assume,
perform and comply with each of a Shareholder's obligations under the
Shareholder's Agreement as if it had been a party to the Shareholder's Agreement
at the date of execution thereof and the parties agree that where there is a
reference to a "Shareholder" there it shall be deemed to include a reference to
the Transferee.
 
 
28

--------------------------------------------------------------------------------

 
 
4.
RIGHTS OF THE TRANSFEREE

 
The parties hereto (other than the New Shareholder) agree that there shall be
accorded to the New Shareholder with effect from the Transfer Date all the
rights of a Shareholder with respect to the New Interest as if the New
Shareholder had been a party to the Shareholder's Agreement at the date of
execution thereof and, with effect from the Transfer Date.
 
5.
NOTICES

 
The address and facsimile number designated by the New Shareholder for the
purposes of clause 11.6 (Notices) of the Shareholder's Agreement are:
 
Address:
 
Fax:
 
For the attention of:
 
6.
ASSIGNMENT AND TRANSFER

 
The parties hereto hereby acknowledge and agree that, save as provided in clause
11.2 of the Shareholder's Agreement, no party shall have any right to assign,
transfer or in any way dispose of the benefit (or any part thereof) or the
burden (or any part thereof) of this Deed without the prior written consent of
other parties.
 
7.
MISCELLANEOUS

 
7.1
This Deed shall be governed by, and construed in accordance with the laws of
Hong Kong.

 
7.2
The provisions of clause 11.2 of the Shareholder's Agreement shall apply to this
Deed mutatis mutandis.

 
IN WITNESS whereof this Deed has been entered into the day and year first before
written.
 
 
29

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
PART A
RESERVED MATTERS FOR BOTH KEY SHAREHOLDERS

 
 
(A)
Amendment, modification or waiver of any material provisions of the
constitutional documents or like documents of any Group Company, including the
Articles.

 
(B)
Any re-organisation, merger, amalgamation or consolidation with any other entity
other than in connection with a Listing.

 
(C)
Any proposal or any passing of any resolution for the winding up, placing into
administration or liquidation of the Company or any Group Company other than
pursuant to a mandatory requirement of any applicable law.

 
(D)
Any change to the accounting reference date of the Group, the Agreed Accounting
Practices and Policies (other than as required to comply with international
financial reporting standards or applicable laws) or the removal of the Auditors
as auditors of the Company or any member of the Group or the appointment as
auditors or joint auditors of the Company or any member of the Group of any firm
other than the Auditors.

 
(E)
Any change to the rights attaching to the Shares.

 
(F)
The issue of any shares (by way of bonus or otherwise) and/or the grant of any
option or right to acquire or call for the issue of the same whether by
conversion, subscription or otherwise of any Group Company save as otherwise
expressly permitted by this Agreement or issuances in accordance with clause
3.1.5.

 
(G)
Consummation of a Listing.

 
(H)
The recommendation of or proposals for any payment of any dividend or any other
distribution of any Group Company other than as permitted by this agreement.

 
(I)
The creation or amendment of any employee share scheme and/or the issue of any
options under any such scheme.

 
 
 
PART B
RESERVED MATTERS THE BOARD OF DIRECTORS
 
 
1.
The annual budget of the Group (the "Approved Budget").

 
2.
The incurring of any capital expenditure by any member of the Group in excess of
US$300,000 in respect of any one transaction or, in aggregate, in respect of
multiple of transactions which are of a similar or identical nature in
substance.

 
3.
The entry by any member of the Group into any agreement for the sale, operation
and/or management of the Group's power storage management systems, electric
motor vehicle charging systems / stations or similar products and services.

 
4.
The incurring of any expenditure by any member of the Group which exceed the
amount for that item in the Approved Budget or which relates to an item or
category not included in the Approved Budget.

 
 
30

--------------------------------------------------------------------------------

 
 
5.
The entry by any member of the Group into any contract, liability or commitment
which (i) is incapable of being terminated within 12 months without the payment
of any penalty by the Group, or (ii) could involve expenditure or the incurring
of any other obligation by the company which in any case exceeds US$300,000 in
respect of any one transaction or, in aggregate, in respect of multiple of
transactions which are of a similar or identical nature in substance.

 
6.
The creation or giving of any encumbrance in respect of all or any part of the
undertaking, property or assets of the company or the acceptance by the company
of any encumbrance for its benefit.

 
7.
The creation by any member of the Group of any borrowings or other indebtedness
or obligation in the nature of borrowings (including, without limitation,
obligations pursuant to any debenture, bond, note, loan stock or other security
of such company and obligations pursuant to finance leases) except as
specifically provided for in the Approved Budget for the relevant year.

 
8.
Any actual or proposed sale or other disposition of any assets or rights of any
member of the Group or any actual or proposed acquisition of any assets or
rights by any member of the Group in excess of an aggregate amount of US$300,000
in any year unless specifically provided in the Approved Budget or it involves
the sale of current assets used in the ordinary course of Business.

 
9.
The acquisition, whether by transfer, subscription or otherwise of any shares or
debentures in any company or corporation other than the establishment of
wholly-owned subsidiaries.

 
10.
The entry by the company into any partnership, joint venture or other profit
sharing agreement.

 
11.
The cessation by the company of the business or the carrying on of the business
on any materially reduced scale.

 
12.
Any advance, loan or deposit of money by the any member of the Group not in the
ordinary course of the business.

 
13.
The initiation, conduct, settlement or abandoning of any claim, litigation,
arbitration or other proceedings involving the company or any admission of
liability by or on behalf of any member of the Group except in any case in
relation to debt collection in the ordinary course of the business.

 
14.
The making of any change (from the point of view of the relevant employee or
category of employees) in the terms and conditions of employment (contractual or
non-contractual) of any employee or category of employees or the making of any
such change in the terms of employment or the variation in the scope of duties
of or the engagement, dismissal or termination of employment of any employee
with annual remuneration in excess of US$150,000 unless such change, engagement,
dismissal or termination is included in the Approved Budget.

 
15.
Any change in the level of remuneration paid to any of the directors or the
terms or conditions of employment of any of the directors unless such change is
included in the Approved Budget.

 
16.
Any transaction with any person otherwise than at arms length and for full value
or any transaction with a Shareholder or a Related Parties of any Shareholder.

 
17.
The adoption of, or participation by any member of the Group in, any pension
scheme or the amendment of any existing pension scheme of the company or, except
in compliance with the advice of actuaries appointed at a quorate meeting of the
directors to review such scheme, any variation in or cessation of the
contributions made by any member of the Group to any such scheme.

 
 
31

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
TRANSFER OF SECURITIES

 
 
TRANSFER OF SHARES
 
1.
No Shareholder may, without the consent of the other Shareholders, create or
permit to subsist any Encumbrance or other security interest whatsoever on or
over or in respect of all or any of the Shares held by it, and shall not
otherwise dispose of any of its Shares or otherwise purport to deal with the
beneficial or economic interest therein (including but not limited to its voting
rights) or any right relating thereto except by a transfer in accordance with
this Schedule or the terms of this Agreement. Any transfer or other disposal of
Shares that is made other than in accordance with this Schedule or the terms of
this Agreement shall be void and deemed to be of no effect and the parties shall
procure that such transfer shall not be registered in the statutory books and
records of the Company.

 
2.
If any Shareholder (the "Transferor") wishes to transfer any of its Shares or to
dispose of any interest therein, it shall serve on the other Shareholders
(including the Investors) and the Company a notice (the "Transfer Notice") in
writing of its wish to do so. The Transfer Notice shall:

 
 
2.1
state the number of Shares proposed to be transferred (the "Sale Shares") and
the price ("Sale Price") at which they are proposed to be transferred;

 
 
2.2
give details of the person if any (the "Third Party") to whom the Transferor
wishes to transfer the Sale Shares in the event that the other Shareholders do
not purchase all the Sale Shares in accordance with the provisions of this
Schedule, together with the principal terms of such proposed transfer and any
conditions or regulatory approvals required; and

 
2.3           be irrevocable, once given.
 
3.
Within ten (10) days after receipt by the other Shareholders of the Transfer
Notice, each of the other Shareholders shall give notice in writing as to
whether it is willing to purchase any of the Sale Shares at the Sale Price and
if so the maximum number of Sale Shares that it is prepared to purchase.

 
4.
If any of the other Shareholders (each a "Transferee") applies for all or any of
the Sale Shares then:

 
 
4.1
if the aggregate number of Sale Shares applied for is equal to or less than the
number of Sale Shares, the Transferor shall allocate the Sale Shares in
accordance with the applications; or

 
 
4.2
if the number of Sale Shares applied for is more than the number of Sale Shares,
the Transferor shall allocate the Sale Shares as between the Transferees pro
rata (or as nearly as is practicable) to their holdings of Shares but so that no
Transferee shall be allocated more Sale Shares than applied for.

 
5.
On the expiry of the ten (10) day period referred to in paragraph 3, the
Transferor shall forthwith give notice (the "Allocation Notice") of the
allocation of Sale Shares in accordance with paragraph 4 to each Transferee and
shall specify in the Allocation Notice the number of Sale Shares allocated to
each such Transferee and the place and time (being not later than three (3)
Business Days after the date of the Allocation Notice) at which the Transferor
and Transferee shall be bound to complete the sale of such Sale Shares. The
Transferor shall be bound, on receipt of payment of the Sale Price, to transfer
the relevant Sale Shares comprised in the Allocation Notice to the Transferee
named therein at the time and place therein specified.

 
 
32

--------------------------------------------------------------------------------

 
 
6.
If, at the end of the ten (10) day period referred to in paragraph ‎3, the other
Shareholders shall not have agreed to purchase all of the Sale Shares, the
Transferor shall be at liberty to transfer all (but not part only) of the Sale
Shares not applied for, at any time within sixty (60) days of the expiry of such
period, to the Third Party specified in the Transfer Notice at a price not less
than the Sale Price and otherwise on terms not more favourable than set out in
the Transfer Notice and provided that the Third Party (if it is not already a
Shareholder) executes and becomes bound by a Deed of Adherence.

 
7.
Notwithstanding paragraphs 2 to 6 (but without prejudice to paragraph 10 below),
[during the period from the date of this Agreement and ending on the [second]
anniversary of the date of this Agreement], no transfer of Shares or transfer of
any interest in Shares by the Founder or transfer of shares or any interest in
shares in the Founder by its shareholder shall be permitted unless with the
prior written consent of a Shareholders' Majority.

 
8.
Notwithstanding anything to the contrary contained in this Agreement or in the
Articles, any Shareholder shall have the right to transfer its entire holding of
Shares to its Related Company (or in the case of an individual Shareholder, to
any family trust established by or for the benefit of that Shareholder) without
being required to comply with the restrictions on transfer of Shares as set out
in this Schedule, provided that before such transfer takes place, the relevant
transferee executes and becomes bound by a Deed of Adherence and if such
transferee ceases to be its Related Company (or a family trust benefitting
relevant Shareholder) the entire holding of Shares shall be transferred back to
the previous Shareholder and such previous Shareholder shall at all times remain
a party to this Agreement and bound by this Agreement and shall procure that the
transferee performs its obligations under this Agreement.

 
9.
The parties shall procure that the Directors only register a transfer of Shares
where the transfer was carried out in accordance with this Agreement and the
Articles.

 
TAG ALONG RIGHTS
 
10.
Subject to paragraph 7 above, if any Major Shareholder intends to dispose of its
Shares, without prejudice to the other Shareholders' rights under paragraphs 4
and 5 above, in addition to issuing a Transfer Notice in accordance with
paragraph 2 above, the relevant Major Shareholder ("Major Transferor") shall
procure that the Third Party offer to acquire all of each Shareholder's Shares
at effectively the same price per Share (and otherwise upon the same terms) as
offered by the Third Party to the Major Transferor and on no less favourable
terms and with the same completion date as those offered to the Major
Transferor.

 
 
33

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
CONTACT DETAILS


 
Name
Address or registered office
address and registered no. or
passport no. where applicable
Facsimile
number
Person to whom
notices should be
given
SF Suntech Inc.
Portion B, 30/F Bank of Tower, 1 Garden Road, Central, Hong Kong
852-23638086
Mr. Keith Tse
Powin Corporation
20550 SW 115th Avenue
Tualatin, OR 97062
503-598 3941
Joseph Lu, CEO
Powin Energy Corporation
20550 SW 115th Avenue
Tualatin, OR 97062
503-598 3941
Nicholas I. Goyak
Secretary
Mr. Joseph Lu
333 NW 9th Ave. #1212, Portland, OR 97209
503 598 3941
                                                                         

 
 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
REGISTRATION RIGHTS


 
1.           Definitions. As used in this Schedule, the following terms shall
have the meanings set forth below or as otherwise defined in the Agreement:
 
1.1           “Adverse Disclosure” means public disclosure of material
non-public information which, in the Company’s board of director’s good faith
judgment (i) would be required to be made in any report or a Registration
Statement filed with the SEC by the Company so that such report or Registration
Statement would not be materially misleading; (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
report or Registration Statement; and (iii) the Company has a bona fide business
purpose for not disclosing publicly (other than avoidance of its obligations
hereunder), including, without limitation, a potential material acquisition,
divestiture of assets or other material corporate transaction, or the disclosure
of such information would reasonably be expected to have a materially adverse
effect on the Company.
 
1.2           “Additional Shares” means any additional Shares issued to any
Holder pursuant to a stock split, stock dividend or other distribution with
respect to, or in exchange or in replacement of, the Shares.
 
1.3           “Applicable Market” means NASDAQ.
 
1.4           “Demand Registration Request” has the meaning given to it in
clause 2.1(a) hereof.
 
1.5           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.
 
1.6           “Excluded Registration” means (i) a registration relating to the
sale of securities to employees of the Company or of a subsidiary of the Company
pursuant to a stock option, stock purchase, or any other employee benefit plan;
(ii) a registration relating to an SEC Rule 145 transaction; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; (iv) a registration on Form S-4
under the Securities Act as in effect on the date hereof or any successor or
similar registration form under the Securities Act subsequently adopted by the
SEC; (v) a registration on a registration statement providing for the continuous
sale of securities by the Company pursuant to Rule 415 promulgated under the
Securities Act or (vi) a registration in which the only Shares being registered
are Shares issuable upon conversion of debt securities or other convertible
securities that are also being registered.
 
1.7           “Form S-3” means such form under the Securities Act as in effect
on the date hereof or any successor or similar registration form under the
Securities Act subsequently adopted by the SEC that permits incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
 
1.8           “Holder” (collectively, “Holders”) means the Investor, or any
transferee of Registrable Securities, to the extent holding Registrable
Securities.
 
1.9           “Holder Counsel” has the meaning ascribed to it in clause
2.1(f)(v) hereof.
 
1.10           “Holder Indemnitees” has the meaning ascribed to it in clause
2.5(a) hereof.
 
 
35

--------------------------------------------------------------------------------

 
 
1.11           “Indemnified Party” has the meaning ascribed to it in clause
2.5(c) hereof.
 
1.12           “Indemnifying Party” has the meaning ascribed to it in clause
2.5(c) hereof.
 
1.13           “Legal Proceeding” means any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Authority or any arbitrator or arbitration panel.
 
1.14           “Person” means an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
limited liability company or any other entity of whatever nature, and shall
include any successor (by merger or otherwise) of such entity.
 
1.15           “Prospectus” means the prospectus included in any Registration
Statement, all amendments and supplements to such prospectus, including
post-effective amendments, and all other material incorporated by reference in
such prospectus.
 
1.16           “register,” “registered” and “registration” refer to a
registration effected by filing with the SEC a Registration Statement in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering by the SEC of the effectiveness of such
Registration Statement.
 
1.17           “Registrable Securities” means (i) the Shares purchased pursuant
to the Agreement and (ii) any Additional Shares; provided, however, that any of
the Shares or Additional Shares shall cease to be treated as Registrable
Securities as of (a) such time following the date that a Registration Statement
covering such security has been declared effective by the SEC that such security
has been disposed of pursuant to such effective Registration Statement, (b) the
date on which such security is sold pursuant to Rule 144, (c) the date on which
such security ceases to be outstanding, (d) the date on which such security is
Transferred without a transfer of the registration rights hereunder pursuant to
clause 2.7 hereof or (e) the date as of which the Holder thereof, together with
its Affiliates, would have been able to dispose of all of its Registrable
Securities pursuant to Rule 144 (or any successor rule).
 
1.18           “Registration Period” has the meaning ascribed to it in clause
2.1(f)(i) hereof.
 
1.19           “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
any of the Registrable Securities.  References to the Registration Statement
shall include any Prospectus.
 
1.20           “Resale Registration Statement” has the meaning ascribed to it in
clause 2.1(a) hereof.
 
1.21           “Rule 144” means Rule 144 under the Securities Act.
 
1.22           “Rule 144A” means Rule 144A under the Securities Act.
 
1.23           “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
 
1.24           “SEC” means the U.S. Securities and Exchange Commission.
 
 
36

--------------------------------------------------------------------------------

 
 
1.25           “Selling Expenses” means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except for the
fees and disbursements of Holder Counsel in up to the amount specified in clause
2.3 hereof, to be borne and paid by the Company as provided in clause 2.3.
 
1.26           “Suspension” has the meaning ascribed to it in clause 2.1(b)
hereof.
 
1.27           “Transfer” means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of (by merger,
testamentary disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Shares or Additional Shares.
 
 
2.           Registration Rights.  The Company hereby grants to each Holder the
registration rights set forth in this clause 2, with respect to the Registrable
Securities held by such Holder:
 
2.1           Demand Registration.
 
(a)            If the Company receives from at least two-thirds of the Holders a
written request for registration of outstanding Registrable Securities with an
anticipated aggregate offering price, net of Selling Expenses, of at least five
million dollars ($5,000,000) (a “Demand Registration Request”), then the Company
shall, subject to clauses 2.1(b) and 2.1(c) hereof, as soon as practicable, and
in any event within ninety (90) days following the date that the Company
receives the Demand Registration Request, file a Registration Statement on Form
S-3 (or if Form S-3 is not then available to the Company, on such form of
registration statement that is then available to effect the registration of all
of the Registrable Securities) providing for the registration and resale of all
of the outstanding Registrable Securities specified in the Demand Registration
Request (such filing, the “Resale Registration Statement”). The Registration
Statement filed hereunder, to the extent allowable under the Securities Act and
the rules promulgated thereunder, shall state that such Registration Statement
also covers such indeterminate number of Additional Shares of common stock of
the Company as may become issuable to prevent dilution resulting from stock
splits, stock dividends and similar transactions.  If the Holders intend to
distribute the Registrable Securities by means of an underwriting, the Demand
Registration Request shall so state. The underwriter(s) shall be selected by the
Holders, subject to approval by the Company.  The Company shall cause the Resale
Registration Statement to become or be declared effective by the SEC as promptly
as practicable after the filing thereof.  The Holders shall not be entitled to
make more than three (3) Demand Registration Requests pursuant to this Schedule
that are required to be registered on a form other than Form S-3 or its
equivalent.
 
 
37

--------------------------------------------------------------------------------

 
          
(b)            If the Company furnishes to the Holders a certificate signed by
the Chief Executive Officer or equivalent senior executive of the Company,
stating that the filing, effectiveness or continued use of the Resale
Registration Statement would require the Company to make an Adverse Disclosure,
then the Company shall have a period of not more than forty-five (45) days (or
such longer period to which the Holders holding a majority of the outstanding
Registrable Securities consent in writing) within which to delay the filing or
effectiveness of such Resale Registration Statement or, in the case of a Resale
Registration Statement that has been declared effective, to suspend the use by
the Holders of such Resale Registration Statement (in each case, a
“Suspension”); provided, however, that, unless consented to in writing by the
Holders holding a majority of the outstanding Registrable Securities, the
Company shall not be permitted to exercise a Suspension more than twice during
any 12-month period and there must be at least ninety (90) days between each
permitted Suspension.  In the case of a Suspension that occurs after the
effectiveness of the Resale Registration Statement, the Holders agree to suspend
use of the applicable Prospectus in connection with any sale or purchase of, or
offer to sell or purchase, Registrable Securities, upon the Company’s delivery
of the certificate referred to in this clause 2.1(b).  The Company shall
promptly notify the Holders holding Registrable Securities covered by the Resale
Registration Statement upon the termination of any Suspension, and (i) in the
case the Resale Registration Statement has not been filed or declared effective,
shall promptly thereafter file the Resale Registration Statement, if applicable,
and use its reasonable efforts to have such Resale Registration Statement
declared effective under the Securities Act and (ii) in the case the Resale
Registration Statement has become effective, shall amend or supplement the
applicable Prospectus, if necessary, so it does not contain any untrue statement
or omission prior to the expiration of the Suspension and furnish to the Holders
holding Registrable Securities covered by the Resale Registration Statement such
numbers of copies of any Prospectus as so amended or supplemented as such
Holders may reasonably request.  The Company agrees to supplement or make
amendments to the Resale Registration Statement, if so required by the
registration form used by the Company for the Resale Registration Statement or
by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders of a majority of the outstanding Registrable Securities
covered by such Resale Registration Statement.
 
(c)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to clause 2.1(a) (i) during the
period that is sixty (60) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, an Company-initiated registration statement, provided,
however, that the Company is actively employing in good faith commercially
reasonable efforts to cause such registration statement to become effective, or
(ii) after the Company has effected three (3) registrations pursuant to clause
2.1(a) that are required to be registered on a form other than Form S-3 or its
equivalent.  A registration shall not be counted as “effected” for purposes of
clause 2.1(c)(ii) until such time as the applicable Registration Statement has
been declared effective by the SEC; provided, that, in the event that the Demand
Registration Request is withdrawn by the Holders holding a majority of the
outstanding Registrable Securities, and such Holders elect not to pay the
registration expenses therefor, such withdrawn Registration Statement shall be
counted as “effected” for purposes of clause 2.1(c)(ii), and the Holders shall
be deemed to forfeit their right to one of the Registration Statements pursuant
to clause 2.1(a).
 
(d)           The Company shall use commercially reasonable efforts to take all
actions necessary to ensure that the transactions contemplated herein are
effected as contemplated in clause 2.1 hereof, and to submit to the SEC, within
three (3) Business Days after the Company learns that no review of the Resale
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on such Resale Registration Statement, as the case may
be, a request for acceleration of effectiveness (or post-effective amendment, if
applicable) of such Resale Registration Statement to a time and date not later
than three (3) Business Days after the submission of such request.
 
(e)           Any reference herein to a Registration Statement or Prospectus as
of any time shall be deemed to include any document incorporated, or deemed to
be incorporated, therein by reference as of such time and any reference herein
to any post-effective amendment to a Registration Statement as of any time shall
be deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.
 
 
38

--------------------------------------------------------------------------------

 
 
(f)           In connection with the filing of the Resale Registration
Statement, subject to clauses 2.1(b) and 2.1(c), the Company shall:
 
(i)           prepare and file with the SEC within the time periods specified in
clause 2.1, a Registration Statement on Form S-3 that shall register all of the
outstanding Registrable Securities required to be registered pursuant to clause
2.1(a) hereof for resale by the Holders thereof in accordance with (except if
otherwise required pursuant to written comments received from the SEC upon a
review of such Resale Registration Statement) the “Plan of Distribution” section
included in such Resale Registration Statement; and keep such Resale
Registration Statement effective until the earlier of (i) the date on which each
Holder is able to dispose of all of its outstanding Registrable Securities
registered under such Resale Registration Statement without restriction pursuant
to Rule 144 (or any successor rule) and (ii) the date on which all Registrable
Securities registered under such Resale Registration Statement have been sold
(“Registration Period”), which Registration Statement shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein, or necessary to make statements therein not misleading, and
shall comply in all material respects with the Securities Act and the rules and
regulations of the SEC promulgated thereunder.  The financial statements of the
Company included in such Registration Statement or incorporated therein by
reference will comply in all material respects with all applicable accounting
requirements and the published rules and regulations of the SEC applicable with
respect thereto.   Such financial statements will be prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended.
 
(ii)           as soon as reasonably practicable prepare and file with the SEC
such amendments and supplements to such Resale Registration Statement (including
without limitation, any required post effective amendments) and the Prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Resale Registration Statement pursuant to clause 2.1(a) and clause
2.1(f)(i) for the period specified therein and as may be required by the
applicable rules and regulations of the SEC and the instructions applicable to
the form of such Resale Registration Statement;
 
(iii)           comply with the provisions of the Securities Act with respect to
the disposition of all of the outstanding Registrable Securities covered by such
Resale Registration Statement by the Holders provided for in such Resale
Registration Statement;
 
(iv)           make available to each Holder whose Registrable Securities are
included in the Registration Statement and its legal counsel promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company, one copy of each Registration Statement and any amendment thereto,
each preliminary Prospectus and Prospectus and each amendment or supplement
thereto, and, in the case of the Registration Statements referred to in clause
2.1(a), each letter written by or on behalf of the Company to the SEC or the
staff of the SEC (including, without limitation, any request to accelerate the
effectiveness of the Registration Statement or amendment thereto), and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
the Registration Statement (other than any portion, if any, thereof which
contains information for which the Company has sought confidential treatment).
 
(v)           provide the Holders and, if any, single legal counsel designated
by the Holders of a majority of the outstanding Registrable Securities covered
by such Resale Registration Statement (“Holder Counsel”) a reasonable
opportunity to participate in the preparation of such Resale Registration
Statement, each Prospectus included therein or filed with the SEC and each
amendment or supplement thereto (but not including any documents incorporated by
reference), in each case subject to customary confidentiality restrictions,
and give reasonable consideration to any comments Holder Counsel provides with
respect to any Resale Registration Statement or amendment or supplement thereto,
and not file any document in a form to which such counsel reasonably objects.
The Company shall furnish to Holder Counsel copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Resale Registration Statement;
 
 
39

--------------------------------------------------------------------------------

 
 
(vi)           notify the Holders requesting inclusion of any outstanding
Registrable Securities in the Resale Registration Statement (A) when the Resale
Registration Statement or any Prospectus included therein or any Prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Resale Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the SEC with respect
thereto or any request by the SEC for amendments or supplements to such Resale
Registration Statement or Prospectus or for additional information, (C) of the
issuance by the SEC of any stop order suspending the effectiveness of such
Resale Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
outstanding Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose (in the cases of
(C) and (D), the Company shall obtain the withdrawal of such stop order or
suspension at the earliest practicable time) or (E) if at any time when a
Prospectus is required to be delivered under the Securities Act, that, to the
Company’s knowledge, such Resale Registration Statement, Prospectus, Prospectus
amendment or supplement or post-effective amendment does not conform in all
material respects to the applicable requirements of the Securities Act and the
rules and regulations of the SEC thereunder or contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing (in which case, the Company shall use its reasonable
efforts to promptly prepare a supplement or amendment to the Resale Registration
Statement to conform to such requirements or to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
the selling Holders as the selling Holders may reasonably request); and
 
(vii)            in the event that Form S-3 is not available for the
registration of the resale of outstanding Registrable Securities hereunder, the
Company shall, subject to clauses 2.1(b) and 2.1(c), undertake to register the
outstanding Registrable Securities on such form of Registration Statement that
is then available to effect the registration of all of the Registrable
Securities. The Company represents and warrants that, as of the date hereof, it
meets the requirements for the use of Form S-3 for registration of the sale by
the Holders of the Registrable Securities.  The Company shall use its
commercially reasonable efforts to file all reports required to be filed by the
Company with the SEC in a timely manner so as to thereafter maintain such
eligibility for the use of Form S-3.
 
(g)           In connection with the Resale Registration Statement, each Holder
agrees to furnish to the Company a duly completed selling stockholder
questionnaire in customary form no later than ten (10) Business Days following
the date of delivery of the Demand Registration Request. Each Holder further
agrees that it shall not be entitled to be named as a selling stockholder in the
Resale Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed selling stockholder questionnaire and has
confirmed the accuracy of the plan of distribution to be included in the
Registration Statement. Each Holder acknowledges and agrees that the information
in the selling stockholder questionnaire and such plan of distribution will be
used by the Company in the preparation of the Resale Registration Statement and
hereby consents to the inclusion of such information in the Resale Registration
Statement. Each Holder agrees to notify the Company as promptly as practicable
of any inaccuracy or change in information previously furnished by such Holder
to the Company contained in a selling stockholder questionnaire or of the
occurrence of any event in either case that could cause the Prospectus to
contain an untrue statement of a material fact regarding such Holder or its
intended method of disposition of such Registrable Securities or omits to state
any material fact regarding such Holder or its intended method of disposition of
such Registrable Securities required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly to furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such Prospectus shall not contain, with respect to each Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. If any Holder fails to provide to the Company any information required
to be provided pursuant to this clause 2.1 after such Holder became aware of the
inaccuracy, omission or required change, the Company may suspend the use of the
Resale Registration Statement and the Prospectus contained therein until such
time as such Holder provides the required information to the Company.
 
 
40

--------------------------------------------------------------------------------

 
 
2.2           Piggyback Registrations.
 
(a)           In addition to the Company’s obligations with respect to the
Resale Registration Statement set forth in clause 2.1, from and after the date
hereof, the Company shall also notify all Holders of Registrable Securities in
writing at least ten (10) days prior to the filing of any other registration
statement under the Securities Act for purposes of a public offering of Shares
solely for cash (including, but not limited to, registration statements relating
to secondary offerings of Common Stock), other than an Excluded Registration,
and will afford each such Holder an opportunity to include in such registration
statement (other than a registration statement for an Excluded Registration) all
or part of such Registrable Securities held by such Holder; provided, that, the
Company shall have no obligation to notify any Holder of any such registration
statement if the Company has received a Demand Registration Request or if any
Registration Statement covering all of the outstanding Registrable Securities is
then effective.  Each Holder desiring to include in any such registration
statement all or any part of the Registrable Securities held by it shall, within
ten (10) days after the above-described notice from the Company, so notify the
Company in writing.  In such event, the right of any such Holder to include
Registrable Securities in any registration statement for the underwritten public
offering of securities of the Company pursuant to this clause 2.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company.  The Company shall cause the Registration Statement
for the underwritten public offering of securities of the Company pursuant to
this clause 2.2 to become or be declared effective by the SEC as promptly as
practicable after the filing thereof. If a Holder decides not to include all of
his, her or its Registrable Securities in any registration statement (other than
a registration statement for an Excluded Registration) thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement (other than
a registration statement for an Excluded Registration) as may be filed by the
Company with respect to public offerings of Common Stock solely for cash, all
upon the terms and conditions set forth herein.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten in any underwritten offering covered
by this clause 2.2, the number of shares that may be included in the
underwriting shall be allocated, first, to the Company, and second, to the
Holders requesting to include Registrable Securities in such offering and any
other stockholders of the Company who request to include Common Stock in such
offering pursuant to registration rights on a pro rata basis based on the total
number of Registrable Securities that the Holders have requested to include in
such offering and the total number of Shares carrying registration rights that
such other stockholders have requested to include in such offering. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) Business Days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.
 
(c)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this clause 2.2 whether or not any Holder has
elected to include Registrable Securities in such registration, and shall
promptly notify any Holder that has elected to include Registrable Securities in
such registration of such termination or withdrawal.  The registration expenses
of such withdrawn registration shall be borne by the Company in accordance with
clause 2.3 hereof.
 
(d)           For the avoidance of doubt, all obligations of the Company under
clause 2.1 with respect to a Resale Registration Statement shall apply to a
Registration Statement filed by the Company as contemplated by this clause 2.2.
 
2.3           Expenses of Registration.  All expenses incurred in connection
with all registrations effected pursuant to clauses 2.1 and 2.2, including all
registration, SEC, stock exchange and FINRA filing and qualification fees
(including state securities law fees and expenses), printing expenses,
accounting fees, fees and disbursements of counsel for, and independent public
accountants of, the Company, fees and disbursements of Holder Counsel not to
exceed $[20,000] ($[35,000] in the case of an underwritten offering), and fees
and expenses of all Persons retained by the Company shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
Selling Expenses.
 
2.4           Obligations of the Company.  Whenever required under this clause 2
to effect the registration of any Registrable Securities, the Company shall (in
addition to the requirements set forth in clause 2.1 with respect to the Resale
Registration Statement), as expeditiously as reasonably possible:
 
(a)           use its reasonable efforts to prevent the issuance of any stop
order suspending the effectiveness of the Registration Statement or of any order
preventing or suspending the use of any preliminary or final Prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable, and to notify each Holder of the issuance and resolution thereof;
 
(b)           shall register or qualify, and cooperate with the Holders of
outstanding Registrable Securities covered by the Registration Statement and
their respective counsel, in connection with the registration or qualification
of such outstanding Registrable Securities for offer and sale under the
securities or “blue sky” laws of each state and other jurisdiction of the United
States as any such Holder or their respective counsel reasonably request in
writing, and do any and all other things reasonably necessary or advisable to
keep such registration or qualification in effect; provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject;
 
 
42

--------------------------------------------------------------------------------

 
 
(c)          as promptly as practicable after becoming aware of such event, (i)
notify the Holders of any pending proceeding against the Company under section
8A of the Securities Act in connection with the offering of such outstanding
Registrable Securities and (ii) notify the Holders of the happening of any of
event as a result of which the Prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and promptly prepare a supplement or
amendment to the Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Holder as such Holder may reasonably request; provided, that, the Company
shall not be obligated to give any notice to the Holders pursuant to this clause
2.4(c) prior to disclosing such information in a public statement or filing as
required by applicable federal and state securities laws;
 
(d)           comply with all requirements of the Applicable Market with regard
to the issuance of the outstanding Registrable Securities and use reasonable
efforts to list the outstanding Registrable Securities covered by the
Registration Statement on the Applicable Market;
 
(e)           promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to the Registration
Statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in the Registration Statement and to conduct
appropriate due diligence in connection therewith;
 
(f)           provide and cause to be maintained a transfer agent and registrar
for all outstanding Registrable Securities covered by the Registration Statement
from and after a date not later than the effective date of the Registration
Statement;
 
(g)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
 
(h)           at the request of a Holder in the case of an underwritten public
offering, furnish, a letter from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and each Holder at the dates and times
provided in the applicable underwriting agreement; and
 
(i)           cooperate with the Holders who hold Registrable Securities being
offered and the managing underwriter or underwriters, if any, to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to the
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the managing underwriter or underwriters, if
any, or the Holders may reasonably request and registered in such names as the
managing underwriter or underwriters, if any, or the Holders may request, and,
within five (5) Business Days after the Registration Statement which includes
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel selected by the Company to deliver, to
the transfer agent for the Registrable Securities (with copies to the Holders
whose Registrable Securities are included in such Registration Statement), an
opinion of such counsel in the form reasonably satisfactory to the transfer
agent.
 
2.5           Indemnification.
 
 
43

--------------------------------------------------------------------------------

 
 
(a)           With respect to any Holder of outstanding Registrable Securities
that is or becomes a party to this Agreement, the Company will, and does hereby
undertake to, indemnify and hold harmless each such Holder, each of such
Holder’s officers, directors, employees, partners, members and agents, and each
Person controlling such Holder, and the officers, directors, employees, partners
and agents of each Person controlling such Holder (collectively, “Holder
Indemnitees”), against all joint or several claims, losses, damages, expenses
and liabilities (or actions in respect thereto) (collectively, together with
actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened in respect thereof, “Claims”) to
which any of them may become subject insofar as such Claims arise out of or
based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in any preliminary prospectus, prospectus (as amended or
supplemented, if applicable), offering circular or other similar document
(including any related Registration Statement, notification, or the like,
including any filing made under any state securities laws) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, (B) any violation or alleged violation by
the Company of any federal or state law or regulation applicable to the Company
in connection with any such registration, qualification or compliance,  (C) any
failure to register or qualify Registrable Securities in any state in the United
States where the Company or its agents have affirmatively undertaken or agreed
that the Company will undertake such registration or qualification on behalf of
the Holders of such Registrable Securities (provided that in such instance the
Company shall not be so liable if it has undertaken its best efforts to so
register or qualify such Registrable Securities) or (D) any breach of this
Agreement. The Company will reimburse, as incurred, each such Holder Indemnitee,
for any legal and any other expenses reasonably incurred in connection with
investigating or defending any such Claim; provided that the Company will not be
liable in any such case to the extent that any such Claim arises out of or is
based on any untrue statement or omission made in reliance and in conformity
with written information furnished to the Company by any Holder expressly for
use in any registration statement, prospectus, offering circular or other
similar document (including, without limitation, information included on such
Holder’s selling stockholder questionnaire and in any applicable plan of
distribution).
 
(b)           Each Holder will, and if Registrable Securities held by or
issuable to such Holder are included in any registration, qualification or
compliance pursuant to this clause 2, does hereby undertake to, indemnify and
hold harmless the Company, each of its directors, employees, agents and
officers, each Person controlling the Company and its directors, employees,
agents and officers, and each other Holder, against all Claims arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any such Registration Statement, Prospectus, offering circular or
other document, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made,
and will reimburse, as incurred, the Company, each such other Holder, and each
such director, officer, employee, agent, partner and controlling Person of the
foregoing, for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such Claim in each case to the extent that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) was made in such Registration Statement, Prospectus, offering circular
or other document, in reliance upon and in conformity with written information
furnished to the Company by such Holder expressly for use therein (including,
without limitation, information included on such Holder’s selling stockholder
questionnaire and in any applicable plan of distribution); provided, however,
that the liability of each Holder hereunder shall be limited to the net proceeds
received by such Holder from the sale of securities under such Registration
Statement.
 
 
44

--------------------------------------------------------------------------------

 
 
(c)           Each party entitled to indemnification under this clause 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if (i)
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding or (ii) the Indemnifying Party
shall have failed to promptly assume the defense of such proceeding; and
provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under clause 2, except to the extent that such failure to give notice shall
materially adversely affect the Indemnifying Party in the defense of any such
claim or any such litigation.  No Indemnifying Party, in the defense of any such
claim or litigation, may, without the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement unless such settlement
includes an unconditional release of such Indemnified Party from all liabilities
on claims that are the subject matter of such claim or litigation.
 
(d)           In order to provide for just and equitable contribution in case
indemnification is unavailable to an Indemnified Party (by reason of legal
prohibition or otherwise), the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and such party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the aggregate proceeds received by such Holders from the
sale of securities under such Registration Statement, and (ii) no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(e)           The indemnity and contribution agreements contained herein are in
addition to any liability that the Indemnifying Party may have to the
Indemnified Parties and shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party or any officer,
director or controlling Person of such Indemnified Party and shall survive the
Transfer of any Registrable Securities.
 
2.6           Information by Holder.  The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may reasonably request in writing and as
shall be required in connection with any registration, qualification or
compliance referred to in this clause 2.
 
2.7           Transfer of Registration Rights.  The rights contained in clauses
2.1 and 2.2 hereof to cause the Company to register the Registrable Securities,
and the other rights set forth in this clause 2, may be assigned or otherwise
conveyed with respect to Registrable Securities Transferred by the
Holder thereof provided that such transferee agrees to become bound to terms and
conditions applicable to a Holder substantially similar to those set forth in
this Schedule.
 
 
45

--------------------------------------------------------------------------------

 
 
2.8           Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC, including,
without limitation,  Rule 144 promulgated under the Securities Act, that may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use reasonable efforts to:
 
(a)           make and keep current public information available, within the
meaning of Rule 144 or any similar or analogous rule promulgated under the
Securities Act;
 
(b)          file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Securities Act and Exchange Act; and
 
(c)           make available to each Holder so long as such Holder owns any
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Holders to sell such securities under Rule 144 without registration
under the Securities Act.
 
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS whereof this Agreement has been entered into the day and year first
above written.
 
 

EXECUTED AS A DEED by )     )   duly authorised for and on )   behalf of POWIN
CORPORATION )   in the presence of ) ………………………………….    
(Director)

 
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

 
 

EXECUTED AS A DEED by )     )   duly authorised for and on )   behalf of POWIN
ENERGY )   CORPORATION )   in the presence of ) ………………………………….    
(Director)

 
 
 
 
 
 
 
48

--------------------------------------------------------------------------------

 
 

EXECUTED AS A DEED by )     )   duly authorised for and on )   behalf of )   SF
SUNTECHINC. )     ) …………………………………. in the presence of )
(Director)

 
 
 
 
 
 
 
49

--------------------------------------------------------------------------------

 
 

EXECUTED AS A DEED by )   JOSEPH LU ) …………………………………. in the presence of  )  

 
 
 
 
 
 50

--------------------------------------------------------------------------------